Citation Nr: 0740289	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,301. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from March 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Debt Management Center in Winston-
Salem, North Carolina (hereinafter AOJ), that denied 
entitlement to waiver of recovery of an overpayment of 
disability compensation in the original amount of $1,301. 

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the AOJ in October 2007.  He failed to 
appear for this hearing.  The Board will proceed with 
adjudication of his claim. 


FINDING OF FACT

Recovery of the overpayment of compensation in the calculated 
amount of $1,301 would not be against equity and good 
conscience. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $1, 301 is not 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962-1.965, 3.665 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations do not apply in waiver cases because the 
statutory right to request waiver of recovery of indebtedness 
within Chapter 53 of Title 38 of the United States Code 
contains its own notice provisions.  Barger v. Principi, 16 
Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 
2002).  The veteran has received the notice required under 
Chapter 53. 

The veteran contends that he is entitled to a waiver of an 
overpayment of service connected compensation in the amount 
of $1,301.  He acknowledges that there was an overpayment, 
but argues that he phoned VA and asked to have his monthly 
payments adjusted at the time he first learned that his son 
was no longer attending school.  The veteran states that the 
VA employee he spoke to assured him that the adjustment would 
be made at the end of the school term for which payment had 
been approved, and that payments until that time remained 
authorized.  The veteran argues that he should not have to 
return the overpayment, as the VA was at fault for not 
immediately adjusting his benefits and for misinforming him 
that he was entitled to the money. 

As a preliminary matter, the Board notes that the veteran has 
not disputed that a debt was created, and he has not disputed 
the amount of the debt.  Instead, he contends that the debt 
should not have to be repaid.  Therefore, the matter of the 
validity of the debt is not before the Board. 

The pertinent facts in this matter are not in dispute.  The 
veteran is entitled to receive service connected compensation 
payments.  In December 2002, he submitted a VA Form 21-674, 
Request for Approval of School Attendance, for his son.  This 
form notified the veteran that if extra compensation was 
awarded for school attendance, it would be his responsibility 
to contact VA if there was a change in status such as 
discontinuance of school.  He was notified in a December 2002 
letter that his benefits were being increased based on his 
son's school attendance, effective February 1, 2003, and were 
to continue until July 1, 2004.  

A VA Form 21-8960 Certification of School Attendance or 
Termination was received from the veteran in May 2004.  This 
form indicated that the veteran's son was no longer in 
school.  However, as portions of the form were incomplete, it 
was returned to the veteran so that it may be completed.  The 
completed form was received in June 2004.  It indicated that 
the veteran's son had terminated his attendance in May or 
June 2003.  On this basis, the veteran was notified in a July 
2004 letter that his payments had been reduced, effective 
from June 1, 2003.  This letter also notified him that an 
overpayment of VA compensation may have been made.  In August 
2004, the veteran was notified that the amount of the 
overpayment was $1,301.  The veteran submitted a request for 
a wavier in August 2004, and this was denied by the AOJ in 
October 2004.  

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  See 
generally 38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.962-1.965 (2007). 

Initially, the Board notes that a waiver of overpayment is 
precluded when there is found to be fraud or 
misrepresentation of a material fact by the claimant, or bad 
faith on the part of the claimant.  38 C.F.R. §§ 1.962(b); 
1.965(b).  The Board finds that there is no evidence of 
fraud, mispresentation, or bad faith on the part of the 
veteran.  At this juncture, the Board notes that much of the 
veteran's contentions are based on his belief that VA denied 
his request for a waiver because his claim to have phoned the 
VA and informed a VA employee that his son was no longer 
attending school was not believed.  The Board finds that the 
veteran's contentions are entirely plausible.  However, that 
is not the end of the matter.  It must still be determined 
whether or not it would be against the standards of equity 
and good conscience for VA to collect the overpayment from 
the veteran. 

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  In making 
this determination of whether recovery would be against 
equity and good conscience, 
38 C.F.R. § 1.965(a) requires consideration of each of the 
following factors, which are not intended to be all 
inclusive: (1) fault of the debtor; (2) balancing of faults 
between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. 
§ 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt. 38 C.F.R. § 1.965(a)(1).  The question of fault is a 
different question than that of fraud or bad faith.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 
(1991) citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 
(1947).  The Court found that, even though the veteran may 
have been ignorant of certain provisions, he was necessarily 
charged with knowledge of the regulation.  Id.

In this case, the veteran notified a VA employee by phone of 
the change in his son's school attendance status shortly 
after his son had left school.  He also argues that he was 
advised that he was entitled to the money that had already 
been approved for that period.  Although there is no record 
of this phone call, the Board finds that the veteran's 
contentions are plausible.  However, the Board notes that the 
veteran still failed to follow up on his phone call with 
written notification of his son's withdrawal from school 
until May 2004.  Therefore, there is some fault on the part 
of the veteran in the creation of the debt.  

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2).  The Board notes 
that the VA took action to adjust the veteran's compensation 
immediately upon receiving written notification that his son 
had left school.  However, given the veteran's plausible 
contentions that he contacted VA by phone, when taken as a 
whole, the fault of VA in the creation of the debt outweighs 
that of the veteran.  

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).

The veteran submitted a Financial Status Report in September 
2004.  He reported that his combined monthly income for him 
and his spouse amounted to $3,605.   Their monthly expenses 
were $394 in mortgage payments, $500 for food, $220 for 
utilities and heat, $161 for phone, $50 for natural gas and 
$105 for payments on installment contracts and other debts, 
which totals $1,430.  In addition, the veteran reported 
monthly payments for car loans and credit card debt of $826, 
which means that the veteran's household has combined monthly 
expenses of $2,256.  This also means that the monthly income 
for the household exceeds the monthly expenses by $1,349.  
Given that the veteran's monthly income exceeds his monthly 
expenses by an amount greater than the total debt, the Board 
concludes that repayment of the debt would not result in 
undue hardship or a loss of basic necessities.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  As noted 
above, the veteran's current monthly income far exceeds his 
monthly expenses.  Thus, repayment of the debt would not 
nullify the purpose for which the disability compensation 
benefits were intended, since the veteran will not be 
deprived of basic necessities such as food and shelter.  See 
38 C.F.R. § 1.965(a)(4).

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. § 
1.965(a)(6).  The Board notes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government.  Finally, the veteran did not, 
according to the available record, incur additional debt in 
expectation of receiving his benefit payments or otherwise 
change his position to his detriment as a result of the award 
of $1,301.

In view of the above, the Board concludes that recovery of 
the overpayment in question would not be against the 
principles of equity and good conscience.  Although the 
veteran was not at fault in the creation of the debt, it 
would not result in any undue hardship or defeat the purpose 
for which the payment was intended.  Furthermore, it would 
result in an unjust enrichment to the veteran for him to 
retain funds to which he was not entitled.  Taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to recover the 
assessed overpayment in the amount of $1, 301.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for a waiver of recovery.


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $1,301 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


